DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of informalities.
Claims 1 and 8 recites the phrases:  “metal layer 20” and “blocks 21a”.  It is believed that these phrases were intended to recite:  “metal layer” and “blocks”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al., US 2017/0261806.
Regarding Claim 1, Niu discloses:  A manufacturing method for a polarization grating having a light-shielding layer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
forming a metal layer on a substrate (a metal film 105 is deposited on a planarization layer 102 which is on a substrate 100; paragraph [0050] and FIG. 4(a) of Niu); and
forming a shielding layer on the metal layer (a photoresist layer 106 is formed by coating photoresist on the metal film 105; paragraph [0051] and FIG. 4(b) of Niu);
wherein the shielding layer includes a light-shielding pattern layer and a polarization grating pattern layer (the photoresist layer 106 is heated or subjected to UV-irradiation and softened, and a mask 107 is impressed into the photoresist layer 106 to form a structure corresponding to the GPs 1031 and the light-shielding matrixes 1032, after which the mask 107 is removed and the photoresist layer 106 on which the structure corresponding to the GPs 1031 and the light-shielding matrices 1032 is impressed is retained; paragraphs [0052], [0053] and FIGS. 4(c), 4(d) of Niu); and
etching the metal layer 20 according to the shielding layer to form a polarization grating (residual photoresist is removed and the metal film 105 is exposed, after which the metal film 105 is etched and cleaned, thereby forming the GPs 1031 of polarization layer 103; paragraphs [0054], [0055] and FIGS. 4(e), 4(f) of Niu);
wherein the polarization grating includes a polarization section and a light-shielding section directly connected to the polarization section (polarization layer 103 includes GPs [polarization grating lines] 1031 and light-shielding matrixes 1032 which are arranged in the same layer and integrally formed therewith; paragraph [0038] and FIGS. 1, 2, 3, 4(f) of Niu).

Regarding Claim 2, Niu discloses:  wherein the light-shielding pattern layer and the polarization grating pattern layer are formed in a same process (upon exposure and etching of metal film 105, the metal film 105 becomes the polarization layer 103 including the GPs 1031 and the light-shielding matrixes 1032 which are integrated; paragraphs [0049]-[0055] and FIGS. 4(a)-4(f) of Niu).

Regarding Claim 3, Niu discloses:  wherein the step of forming a shielding layer on the metal layer comprises steps of:
forming an imprint adhesive layer on the metal layer (photoresist layer 106 is formed by coating photoresist on the metal film 105; paragraph [0051] and FIG. 4(b) of Niu); and
using an imprint template corresponding to the light-shielding pattern layer and the polarization grating pattern layer to perform a transfer process to the imprint adhesive layer in order to form the shielding layer (the photoresist layer 106 is heated or subjected to UV-irradiation and softened, and a mask 107 is impressed into the photoresist layer 106 to form a structure corresponding to the GPs and the light-shielding matrixes, after which the metal film 105 is etched and cleaned according to its exposure through the photoresist layer 106; paragraphs [0052]-[0055] and FIGS. 4(c)-4(f) of Niu).

Regarding Claim 4, Niu discloses:  wherein the step of forming a shielding layer on the metal layer comprises steps of:
forming a photoresist layer on the metal layer 
using a mask plate corresponding to the shielding layer to utilize a lithography process to the photoresist layer in order to form the shielding layer (the photoresist layer 106 is heated or subjected to UV-irradiation and softened, and a mask 107 is impressed into the photoresist layer 106 to form a structure corresponding to the GPs and the light-shielding matrixes, after which the metal film 105 is etched and cleaned according to its exposure through the photoresist layer 106; paragraphs [0052]-[0055] and FIGS. 4(c)-4(f) of Niu).

Regarding Claim 6, Niu discloses:  A polarization grating having a light-shielding layer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a polarization section (polarization layer 103 having GPs [grid polarizer] 1031; paragraph [0038] and FIG. 1 of Niu); and
a light-shielding section directly connected to the polarization section (light-shielding matrixes 1032 which are arranged in a same layer as GPs 1031 and integrally formed therewith; paragraph [0038] and FIG. 1 of Niu).

Regarding Claim 7, Niu discloses:
wherein the light-shielding section includes multiple light-shielding blocks arranged as a matrix (light-shielding matrixes 1032 include multiple light-shielding blocks 1032 arranged as a matrix; paragraph [0038] and FIG. 1 of Niu);
at least one first grating bar extending along a column direction is disposed between adjacent two columns of the light-shielding blocks (multiple grating bars [individual strips of the polarizing grid] of GPs 1031 extending in column direction are disposed between adjacent two columns of light-shielding matrixes 1032; 
at least one second grating bar extending along the column direction is disposed between two adjacent light-shielding blocks in each column of the light-shielding blocks (multiple grating bars [individual strips of the polarizing grid] of GPs 1031 extending in column direction are disposed between adjacent two columns of light-shielding matrixes 1032, wherein the columns of light-shielding matrixes 1032 are also the blocks of light-shielding matrixes 1032; Abstract and paragraphs [0005], [0019], [0032], [0038] and FIGS. 1, 2, 3, 4(f) of Niu).

Regarding Claim 9, Niu discloses:  wherein the light-shielding section and the polarization section are formed in a same process (upon exposure and etching of metal film 105, the metal film 105 becomes the polarization layer 103 including the GPs 1031 and the light-shielding matrixes 1032 which are integrated; paragraphs [0049]-[0055] and FIGS. 4(a)-4(f) of Niu; the Examiner notes that Claim 9 is a product-by-process claim, and it has been held that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself, wherein the patentability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product may be made by a different process, see MPEP § 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding Claim 10, Niu discloses:  wherein the light-shielding block has a rectangular shape, and the light-shielding section and the polarization section are made of a metal material (light-shielding matrixes 1032 are shown having a rectangular cross-.

Claims 6 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al., US 2014/0118656.
Regarding Claim 6, Jang discloses:  A polarization grating having a light-shielding layer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a polarization section (metal wires 111; FIG. 8 of Jang); and
a light-shielding section directly connected to the polarization section (light blocking film 112 is in the same layer as metal wires 111 and integrally formed therewith; paragraphs [0018]-[0021] and FIGS. 3-8 of Jang).

Regarding Claim 11, Jang discloses:  wherein a thickness of the polarization section is 20 nm~3000 nm, a width of the grating bar of the polarization section is 30 nm~100 nm, and a gap between adjacent two grating bars is 30 nm~100 nm (metal wires 111 may have a width of about 60 nm, a thickness thereof may be about 150 nm, and a width of gap 114 between the metal wires 111 may be about 60 nm; paragraphs [0019], [0041] and FIG. 8 of Jang).

Regarding Claim 12, Jang discloses:  A display panel comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an array substrate and a polarization grating having a light-shielding layer (metal wires 111 and light blocking film 112 are disposed on lower insulation substrate 110; FIGS. 1, 8, 11 of Jang);
wherein the polarization grating having a light-shielding layer is disposed on the array substrate (metal wires 111 and light blocking film 112 are disposed on lower insulation substrate 110; FIGS. 1, 8, 11 of Jang); and
the light-shielding section is right opposite to a thin-film transistor of the array substrate (light blocking film 112 is right opposite to a thin film transistor of the lower insulation substrate 110 which includes the gate electrode 124, the source electrode 173, and the drain electrode 175; paragraphs [0036], [0065] and FIGS. 1, 8, 11 of Jang);
wherein the polarization grating having a light-shielding layer is a polarization grating having a light-shielding layer manufactured by the manufacturing method in claim 1 (metal wires 111 and light blocking film 112 may be formed by an etching process corresponding to what is described in Claim 1; see FIGS. 3-8 of Jang; the Examiner notes that Claim 12 is a product-by-process claim, and it has been held that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself, wherein the patentability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product may be made by a different process, see MPEP § 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding Claim 13, Jang discloses:  wherein the light-shielding pattern layer and the polarization grating pattern layer are formed in a same process (metal wires 111 and 

Regarding Claim 14, Jang discloses:  wherein the step of forming a shielding layer on the metal layer comprises steps of:
forming an imprint adhesive layer on the metal layer (a resin 111-2 is laminated on a hard mask layer 111-1 which is on metal layer 111’; paragraph [0059] and FIG. 3 of Jang); and
using an imprint template corresponding to the light-shielding pattern layer and the polarization grating pattern layer to perform a transfer process to the imprint adhesive layer in order to form the shielding layer (a mold 111-3 is applied to the resin 111-2 to form a linear pattern in the resin 111-2, wherein the linear pattern will serve to pattern the hard mask layer 111-1, such imprint template corresponding to the subsequently formed metal wires 111 and light blocking film 112, and wherein such mold may be utilized in a rolling process; paragraphs [0059]-[0063] and FIGS. 3-8 and Claim 15 of Jang).

Regarding Claim 15, Jang discloses:  wherein the step of forming a shielding layer on the metal layer comprises steps of:
forming a photoresist layer on the metal layer (a photo resist 111-4 is laminated on metal layer 111’; paragraph [0061] and FIG. 5 of Jang); and
using a mask plate corresponding to the shielding layer to utilize a lithography process to the photoresist layer in order to form the shielding layer (photo resist 111-4 is exposed by the mask 111-5 in order to form the pattern of light blocking film 112; paragraphs [0062]-[0064] and FIGS. 6-9 of Jang).

Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takakuwa et al., US 2013/0120698.
Regarding Claim 6, Takakuwa discloses:  A polarization grating having a light-shielding layer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a polarization section (wire grid polarizer 30; FIGS. 1-3, 4(e), 5(d), 6(b), 7(b) of Takakuwa); and
a light-shielding section directly connected to the polarization section (light blocking member BM shown directly on wire grid polarizer 30, and Takakuwa specifically states that second metal pattern 12b of the polarizer is aligned with the light blocking portion of the display panel; FIGS. 1-3, 4(c), 5(b) of Takakuwa).

Regarding Claim 8, Takakuwa discloses:
wherein the light-shielding section includes multiple light-shielding blocks 21a arranged as a matrix (light blocking member BM includes multiple elongated structures arranged as a matrix; FIGS. 1-3 of Takakuwa); and
the polarization section includes multiple grating bars arranged separately (wire grid polarizer 30 includes multiple fine metal patterns 12a and 12c; FIGS. 1-3, 4(e), 5(d), 6(b), 7(b) of Takakuwa); and
each light-shielding block is located on at least one of the grating bars (each of the elongated structures of the light blocking member BM is shown on at least one of the multiple fine metal patterns 12a, 12c; FIGS. 1-3, 4(e), 5(d), 6(b), 7(b) of Takakuwa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Takakuwa.
Regarding Claim 16, Niu discloses:
wherein the light-shielding section includes multiple light-shielding blocks arranged as a matrix (light-shielding matrixes 1032 include multiple light shielding blocks arranged as a matrix; paragraph [0038] and FIGS. 1, 2, 3, 4(f) of Niu);
at least one first grating bar extending along a column direction is disposed between adjacent two columns of the light-shielding blocks 
the polarization section includes multiple first grating bars (GPs [polarization grating lines] 1031 includes multiple grating lines; paragraphs [0038], [0040] and FIGS. 1, 2, 3, 4(f) of Niu).

Niu does not appear to disclose:
at least one second grating bar extending along the column direction is disposed between two adjacent light-shielding blocks in each column of the light-shielding blocks;
the polarization section includes multiple second grating bars.
Takakuwa is related to Niu with respect to liquid crystal display having wire grid polarizer.
Takakuwa teaches:
at least one second grating bar extending along the column direction is disposed between two adjacent light-shielding blocks in each column of the light-shielding blocks (individual wires of wire grid polarizer 30 extending in a column direction of black matrix BM are disposed between two adjacent light blocking portions LB [see, e.g., the wide portions at an end of each column] in each column of the black matrix BM; FIGS. 1-3 of Takakuwa); and
the polarization section includes multiple second grating bars (the individual wires of wire grid polarizer 30 between adjacent light blocking portions LB include multiple wires; FIGS. 1-3 of Takakuwa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adjacent light-shielding blocks in each column of the light-shielding blocks, and the polarizing wires therebetween, of Takakuwa for the display device of Niu because such light blocking portion LB may have additional utilities other than a black matrix, including a metal signal line such as a gate line, a data line, or a storage voltage line, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Takakuwa.
Regarding Claim 16, Jang discloses:
wherein the light-shielding section includes multiple light-shielding blocks arranged as a matrix (light blocking member 220 is a black matrix which prevents light leakage between the pixel electrodes 190, wherein light blocking film 112 may correspond in terms of region [reflective areas RA] to light blocking member 220, and thus is also a black matrix; paragraphs [0021], [0045] and FIGS. 1, 2 of Jang);
at least one first grating bar extending along a column direction is disposed between adjacent two columns of the light-shielding blocks (at least one metal wire 111 extending along a column direction is disposed between adjacent two columns of light blocking film 112, because the corresponding regions of each [transmissive area TA and reflective area RA, respectively] are alternately disposed because they correspond to the individual pixels of the display device; Abstract and FIGS. 1, 2 of Jang);
the polarization section includes multiple first grating bars (the metal wires 111 of lower polarizer 11 includes multiple metal wires 111; FIGS. 1, 2, 8 of Jang).

Jang 
at least one second grating bar extending along the column direction is disposed between two adjacent light-shielding blocks in each column of the light-shielding blocks;
the polarization section includes multiple second grating bars.
Takakuwa is related to Jang with respect to liquid crystal display having wire grid polarizer.
Takakuwa teaches:
at least one second grating bar extending along the column direction is disposed between two adjacent light-shielding blocks in each column of the light-shielding blocks (individual wires of wire grid polarizer 30 extending in a column direction of black matrix BM are disposed between two adjacent light blocking portions LB [see, e.g., the wide portions at an end of each column] in each column of the black matrix BM; FIGS. 1-3 of Takakuwa); and
the polarization section includes multiple second grating bars (the individual wires of wire grid polarizer 30 between adjacent light blocking portions LB include multiple wires; FIGS. 1-3 of Takakuwa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adjacent light-shielding blocks in each column of the light-shielding blocks, and the polarizing wires therebetween, of Takakuwa for the display device of Jang because such light blocking portion LB may have additional utilities other than a black matrix, including a metal signal line such as a gate line, a data line, or a storage voltage line, and also prevents deterioration in a polarization characteristic which may occur at the boundary portions between the small regions of the wire grid polarizer, as taught in paragraphs [0030], [0032] of Takakuwa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872